

[NAME]






MARCH 15, 2017
PERFORMANCE UNITS
AWARD LETTER






The Compensation and Management Succession Committee of the Company's Board of
Directors has awarded you:




_______ Performance Units
Award Period: January 1, 2017 – December 31, 2019
Grant Date: March 15, 2017




These Performance Units are subject to the terms and conditions contained in the
2017 Performance Units Provisions (“Provisions”) set forth in Appendix A to this
Award Letter. The Provisions contain terms and conditions regarding the payment
of these Performance Units, termination of employment, tax withholding,
non-solicitation of Company employees and customers, regulatory compliance and
other matters, and I encourage you to read this document carefully.




Please retain these documents in your personal records.














__________________________________
John D. Johns
Chairman of the Board and Chief
Executive Officer of Protective Life
Corporation

